DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, claiming priority to earliest filed US Application No. 11/276,856 (filed on Mar. 16, 2006) via chain of US Applications, is being examined under the pre-AIA  first to invent provisions.

Remarks
The present application having Application No. 17/201,231 filed on 03/15/2021 presents claims 21-40 for examination.

Claims 1-20 have been canceled via Preliminary Amendment filed on 07/01/2021.

The present application is a continuation of U.S. Patent Application No. 16/566,836, filed September 10, 2019 (now issued U.S. Patent No. 10,977,092 B2), which is a continuation of U.S. Patent application No. 15/478,467 filed April 4, 2017, now issued US Patent No. 10,445,146 B2, which is a continuation of U.S. Patent Application No. 14/833,673, filed August 24, 2015, now issued US Patent No. 9,619,296 B2,  which is a continuation off U.S. Patent Application No. 14/513,589, filed October 14, 2014, now issued US Patent No. 9,116,755 B2, which is a continuation of 12/023,722, filed January 31, 2008, now U.S. Patent No. 8,863,143, issued October 14,2014, which is a continuation-in-part of US. Patent Applications 11/276852, 11/276853, 11/276,854, 11/276,855 and 11/276,856, filed on March 16, 2006.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on parent U.S. Patent Applications 11/276852, 11/276853, 11/276,854, 11/276,855 and 11/276,856, filed on March 16, 2006. 
NOTE: The limitation “resolve a conflict based on receiving a first indication…wherein the apparatus is separate from the first and second resource managers” in independent claim 21, and similarly worded limitations in independent claims 29 and 16 are not disclosed in the parent U.S. Patent Applications 11/276852, 11/276853, 11/276,854, 11/276,855 and 11/276,856, filed on March 16, 2006.  However, U.S. Patent Application No. 12/023,722, filed Jan. 31, 2008 discloses above subject matter claimed in the independent claims.  Therefore, the priority claim for the claims is condensed to U.S. Patent Application No. 12/023,722, filed Jan. 31, 2008.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021, 04/16/2021, 12/21/2021, 06/01/2022, 06/14/2022, 06/21/2022, 06/27/2022, 07/08/2022, 07/13/2022, 07/20/2022, 08/01/2022, 08/23/2022, 08/31/2022, 09/07/2022, 09/12/2022, 09/21/2022 and 09/28/2022 have been acknowledged and the cited references have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,977,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of issued patent.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.

Claims 21-40 are compared to claims 1-9, 15-16 and 18 of US patent 10,977,090 B2 in the following table:
Instant Application
US Patent No : 10,977,090 B2
Claim 21. Apparatus comprising:
a processor; and a memory including instructions that when executed by the processor cause the processor to: 

receive an instruction to switch a computing node of a plurality of computing nodes from a first operating system to a second operating system; and 

resolve a conflict based on receiving a first indication from a first resource manager associated with the first operating system that the computing node is down and a second indication from a second resource manager associated with the second operating system that the computing node is active by ignoring the first indication, wherein the conflict is resolved by the apparatus, and wherein the apparatus is separate from the first and second resource managers.
Claim 1. An apparatus comprising: 
a processor; and a memory including instructions that when executed by the processor cause the processor to: 

receive an instruction from a workload manager to switch a computing node of a plurality of computing nodes from a first operating system to a second operating system; 
a first signal from a first resource manager associated with the first operating system indicating a status of the computing node; process a second signal from a second resource manager associated with the second operating system; and 
resolve a conflict based on receiving a first indication from the first resource manager that the computing node is down and a second indication from the second resource manager that the computing node is active by ignoring the first indication, wherein the conflict is resolved by the apparatus, and wherein the apparatus is separate from the first and second resource managers.
Claim 22. The apparatus of claim 21, 

wherein the instructions when executed further cause the processor to instruct the computing node to consume resources associated with the second operating system.
Claim 2. The apparatus of claim 1,

wherein the instructions when executed further cause the processor to instruct, in response to processing the second signal from the second resource manager, the computing node to consume resources associated with the second operating system.
Claim 23. The apparatus of claim 21, 
wherein the instructions when executed further cause the processor to allocate resources associated with the second operating system to the computing node.
Claim 3. The apparatus of claim 1, 
wherein the instructions when executed further cause the processor to allocate resources associated with the second operating system to the computing node.
Claim 24. The apparatus of claim 21, 
wherein the instructions when executed further cause the processor to identify attributes to provision the computing node with an operating system different from the second operating system.
Claim 4. The apparatus of claim 1, 
wherein the instructions when executed further cause the processor to identify attributes that should persist to provision the computing node with an operating system different from the second operating system.
Claim 25. The apparatus of claim 21,
wherein the instructions when executed further cause the processor to generate a list of possible versions of a resource.
Claim 5. The apparatus of claim 1, 
wherein the instructions when executed further cause the processor to generate a list of possible versions of a resource.
Claim 26. The apparatus of claim 25, wherein the instructions when executed further cause the processor to generate at least one list of attribute pools.
Claim 6. The apparatus of claim 5, wherein the instructions when executed further cause the processor to generate one or more lists of attribute pools for each potential operating system.
Claim 27. The apparatus of claim 26, 
wherein the at least one list of attribute pools is accessible when the computing node is provisioned with the second operating system.
Claim 7. The apparatus of claim 6, 
wherein the generated lists of attribute pools are accessed when the computing node is provisioned with the second operating system.
Claim 28. The apparatus of claim 21, 
wherein the instructions when executed further cause the processor to receive a first signal from the first resource manager that indicates a status of the computing node.
Claim 1. An apparatus comprising:
 a first signal from a first resource manager associated with the first operating system indicating a status of the computing node;
OR
Claim 8. The apparatus of claim 1,
wherein the first signal from the first resource manager includes one or more of a state, an attribute, a policy, or a constraint.
Claim 29. A method comprising: 
receiving a first indication from a first resource manager associated with a first operating system that a computing node is down; 

receiving a second indication from a second resource manager associated with a second operating system that the computing node is active; and 

resolving a conflict between the first and second indications by ignoring the first indication, wherein the conflict is resolved by an entity separate from the first and second resource managers
Claim 9. A method comprising: 
allocating data relating to a first signal from a first resource manager associated with the first operating system, wherein the first signal from the first resource manager indicates a status of the computing node; processing a second signal from a second resource manager associated with the second operating system; and 


resolving a conflict based on receiving a first indication from the first resource manager that the computing node is down and a second indication from the second resource manager that the computing node is active by ignoring the first indication, wherein the conflict is resolved by an entity separate from the first and second resource managers.
Claim 30. The method of claim 29, 
further comprising allocating data relating to a first signal from the first resource manager associated with the first operating system.
Claim 9. A method comprising:
allocating, to a latency pool, data relating to a first signal from a first resource manager associated with the first operating system, 
Claim 31. The method of claim 30, 
wherein the first signal from the first resource manager indicates a status of the computing node.
Claim 9. A method comprising:
wherein the first signal from the first resource manager indicates a status of the computing node;
Claim 32. The method of claim 30, 
wherein the data is allocated to a latency pool.
Claim 9. A method comprising:
allocating, to a latency pool, data relating to a first signal from a first resource manager associated with the first operating system,
Claim 33. The method of claim 30, 
wherein the first signal from the first resource manager comprises a state, an attribute, a policy, or a constraint.
Claim 15. The method of claim 9, 
wherein the first signal from the first resource manager includes one or more a state, an attribute, a policy, or a constraint.
Claim 34. The method of claim 30,
further comprising processing a second signal from the second resource manager.
Claim 9. A method comprising:
processing a second signal from a second resource manager associated with the second operating system;
Claim 35. The method of claim 34, further comprising instructing, 
in response to processing the second signal from the second resource manager, the computing node to consume resources associated with the second operating system.
Claim 9. A method comprising:
instructing, 
in response to processing the second signal from the second resource manager, the computing node to consume resources associated with the second operating system;
Claim 36. A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, causes the computing device to perform operations comprising:

receiving an instruction to switch a computing node of a plurality of computing nodes from a first operating system to a second operating system; 

receiving conflicting information that the computing node is down and that the computing node is active; and resolving the conflicting information by ignoring the information that the computing node is down.
Claim 16. A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, causes the computing device to perform operations comprising: 

receiving an instruction from a workload manager to switch a computing node of a plurality of computing nodes from a first operating system to a second operating system; 
resolving a conflict based on receiving a first indication from the first resource manager that the computing node is down and a second indication from the second resource manager that the computing node is active by ignoring the first indication,...
Claim 37. The non-transitory computer-readable storage medium of claim 36, wherein the conflicting information originates from first and second resource managers, which are separate from the computing device.
Claim 16. A non-transitory computer readable medium
receiving a first indication from the first resource manager that the computing node is down and a second indication from the second resource manager that the computing node is active…, wherein the computing device is separate from the first and second resource managers.
Claim 38. The non-transitory computer-readable storage medium of claim 36, further comprising instructions that upon execution by the computing device, causes the computing device to allocate resources associated with the second operating system to the computing node.
Claim 18. The non-transitory computer-readable storage medium of claim 16, having instructions stored thereon that, upon execution by a computing device, causes the computing device to perform operations further comprising allocating resources associated with the second operating system to the computing node.
Claim 39. The non-transitory computer-readable storage medium of claim 36, further comprising instructions that, upon execution by the computing device, causes the computing device to allocating data regarding status of the computing node.
Claim 16. A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, causes the computing device to perform operations comprising:
allocating, to a latency pool, data relating to a first signal from a first resource manager associated with the first operating system indicating a status of the computing node; 

Claim 40. The non-transitory computer-readable storage medium of claim 39, 



wherein the data is allocated to a latency pool.
Claim 16. A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, causes the computing device to perform operations comprising:
allocating, to a latency pool, data relating to a first signal from a first resource manager associated with the first operating system indicating a status of the computing node;


Claim 21-40 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,445,146 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of issued patent.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.

Claims 21-40 are compared to claims 1-2 and 8-14 of US patent 10,445,146 B2 in the following table:
Instant Application
US Patent No : 10,445,146 B2
Claim 21. Apparatus comprising:
a processor; and a memory including instructions that when executed by the processor cause the processor to: 

receive an instruction to switch a computing node of a plurality of computing nodes from a first operating system to a second operating system; and 

resolve a conflict based on receiving a first indication from a first resource manager associated with the first operating system that the computing node is down and a second indication from a second resource manager associated with the second operating system that the computing node is active by ignoring the first indication, wherein the conflict is resolved by the apparatus, and wherein the apparatus is separate from the first and second resource managers.
Claim 8. An apparatus for dynamically provisioning a computing node for a workload in a hybrid compute environment, the apparatus comprising a processor having instructions to:  
switch a computing node from a first operating system to a second operating system;
 

at least one signal from a first resource manager associated with the first operating system, wherein the at least one signal from the first resource manager indicates a status of the computing node as determined by the first resource manager; at least one signal from a second resource manager associated with the second operating system; resolve a conflict based on receiving a first indication from the first resource manager that the computing node is down and a second indication from the second resource manager that the computing node is active by ignoring the first indication.
Claim 22. The apparatus of claim 21, 

wherein the instructions when executed further cause the processor to instruct the computing node to consume resources associated with the second operating system.
Claim 8

instruct the computing node to consume resources associated with the second operating system in response to processing the at least one signal from the second resource manager;
Claim 23. The apparatus of claim 21, 
wherein the instructions when executed further cause the processor to allocate resources associated with the second operating system to the computing node.
Claim 9. The apparatus of claim 8, 
wherein the processor has further instructions to allocate resources associated with the second operating system to the computing node.
Claim 24. The apparatus of claim 21, 
wherein the instructions when executed further cause the processor to identify attributes to provision the computing node with an operating system different from the second operating system.
Claim 10. The apparatus of claim 8, 
wherein the processor has further instructions to identify attributes that should persist such that the apparatus can provision the computing node with a different operating system.
Claim 25. The apparatus of claim 21,
wherein the instructions when executed further cause the processor to generate a list of possible versions of a resource.
Claim 13. The apparatus of claim 8 
wherein the processor has further instructions to generate a list of possible versions of a resource.
Claim 26. The apparatus of claim 25, wherein the instructions when executed further cause the processor to generate at least one list of attribute pools.
Claim 11. The apparatus of claim 10, wherein the processor has further instructions to generate lists of attribute pools for each potential operating system.
Claim 27. The apparatus of claim 26, 
wherein the at least one list of attribute pools is accessible when the computing node is provisioned with the second operating system.
Claim 12. The apparatus of claim 11, 
wherein the processor has further instructions to access generated lists of attribute pools when the computing node is provisioned with the second operating system.
Claim 28. The apparatus of claim 21, 
wherein the instructions when executed further cause the processor to receive a first signal from the first resource manager that indicates a status of the computing node.
Claim 8. An apparatus comprising:
wherein the at least one signal from the first resource manager indicates a status of the computing node as determined by the first resource manager;
Claim 29. A method comprising: 
receiving a first indication from a first resource manager associated with a first operating system that a computing node is down; 

receiving a second indication from a second resource manager associated with a second operating system that the computing node is active; and 
resolving a conflict between the first and second indications by ignoring the first indication, wherein the conflict is resolved by an entity separate from the first and second resource managers
Claim 1. A method comprising: 
at least one signal from a first resource manager associated with the first operating system to a latency pool, wherein the at least one signal from the first resource manager indicates a status of the computing node…; processing at least one signal from a second resource manager associated with the second operating system; and resolving, by the workload manager, a conflict based on receiving a first indication from the first resource manager that the computing node is down and a second indication from the second resource manager that the computing node is active by ignoring the first indication.
Claim 30. The method of claim 29, 
further comprising allocating data relating to a first signal from the first resource manager associated with the first operating system.
Claim 1. A method comprising:
allocating at least one signal from a first resource manager associated with the first operating system to a latency pool,
Claim 31. The method of claim 30, 
wherein the first signal from the first resource manager indicates a status of the computing node.
Claim 1. A method comprising:
wherein the at least one signal from the first resource manager indicates a status of the computing node as determined by the first resource manager;
Claim 32. The method of claim 30, 
wherein the data is allocated to a latency pool.
Claim 1. A method comprising:
allocating at least one signal from a first resource manager associated with the first operating system to a latency pool,
Claim 33. The method of claim 30, 
wherein the first signal from the first resource manager comprises a state, an attribute, a policy, or a constraint.
Claim 1. A method comprising:
wherein the at least one signal from the first resource manager indicates a status of the computing node…;
Also see Apparatus Claim 14
Claim 34. The method of claim 30,
further comprising processing a second signal from the second resource manager.
Claim 1. A method comprising:
processing at least one signal from a second resource manager associated with the second operating system;
Claim 35. The method of claim 34, further comprising instructing, 
in response to processing the second signal from the second resource manager, the computing node to consume resources associated with the second operating system.
Claim 1. A method comprising:

consuming resources associated with the second operating system at the computing node in response to processing the at least one signal from the second resource manager;
Claims 36-40. A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, causes the computing device to perform operations comprising:

See method Claims 1 and 2. 
Also see Apparatus Claims 8 and 9. 
It is well-known that the claimed computer-implemented method steps or instructions performed by the apparatus may be stored in a non-transitory computer-readable medium.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Step 1: It is first noted that Claims 21-28 are directed to an apparatus or a system, which falls within the statutory category of a machine; Claims 29-35 are directed to a method, which falls within the statutory category of a process; and Claims 36-40 are directed to a non-transitory computer readable medium, which falls within the statutory category of manufactures.  

Step 2A – Prong 1: 
Claim 21 recites limitations receive an instruction to switch a computing node from a first operating system to a second operating system; resolve a conflict based on receiving a first indication from a first resource manager that the computing node is down and a second indication from a second resource manager that the computing node is active by ignoring the first indication.  Claim 29 recites limitations “receiving a first indication from a first resource manager that a computing node is down; receiving a second indication from a second resource manager that the computing node is active; and resolving a conflict between the first and second indications by ignoring the first indication…”  Claim 36 recites limitations “receiving an instruction to switch a computing node from a first operating system to a second operating system; receiving conflicting information that the computing node is down and that the computing node is active; and resolving the conflicting information by ignoring the information that the computing system is down.”   These limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, “memory including instructions”, “a first operating system” and “a second operating system” in claim 21; “a first operating system” and “a second operating system” in claim 29; and “a non-transitory computer readable medium”, “a computing device”, “a first operating system” and “a second operating system” in claim 36;  nothing in the claims preclude these steps from practically being performed in the human mind.  For example, receiving instruction to switch operating system step and resolving the conflict step, in the context of these claims encompass the user manually receiving instructions and conflicting information and making decision to ignore certain information to resolve conflict.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of an abstract ideas.  These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claims 21, 29 and 36 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claims 21, 29 and 36 of receiving instruction or conflicting information and resolving a conflict by simply ignoring the received information recite an abstract idea.

Step 2A- Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of “a processor”, “a memory” storing instructions, “a computing node”, “a first operating system” and “a second operating system” in claim 21; “a first operating system”, “a computing node” and “a second operating system” in claim 29; and “a non-transitory computer readable medium”, “a computing device”, “a first operating system” and “a second operating system” in claim 36.  These are recited at a high-level of generality (i.e. as a generic computer system with generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer components.
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims include additional elements that are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept.  Accordingly, the claims are not patent eligible.

Claims 22-28 recite the additional limitations of “instructions for the processor to consume/allocate resources associated with the second operating system, to identify attributes to provision the computing node, to generate list of possible version of a resource or list of attribute pools, or to receive a signal that indicates a status of the computing node”, features which only further describe the abstract idea itself. Therefore, claims 22-28 do not include features that amount to significantly more than that idea.

Claims 30-35 recite the additional limitations “allocating data related to a signal that indicates a status of the computing node” and “processing a signal to enable consumption of resources associated with the second operating system”, features which only further describe the abstract idea itself. Therefore, claims 30-35 do not include features that amount to significantly more than that idea.

Claims 37-40 recite the additional limitations “origination of conflicting information”, “instruction to allocate resources associated with the second operating system” and “allocating data regarding status of the computing node”, features which only further describe the abstract idea itself. Therefore, claims 37-40 do not include features that amount to significantly more than that idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-24 and 28-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexander Gebhart (US 2005/0138618 A1) (hereinafter Gebhart) in view of Biran et al. (US 2004/0107273 A1) (hereinafter Biran) and further in view of Kiss et al. (US 2007/0003051 A1) (hereinafter Kiss).

As per claim 21, Gebhart discloses An apparatus comprising: a processor; and a memory including instructions that when executed by the processor cause the processor to (e.g. Gebhart; [Figs. 1-3] [0019]): receive an instruction to switch a computing node of a plurality of computing nodes from a first operating system to a second operating system (e.g. Gebhart; [Abstract] [0005] [0007] [0009] discloses a method including, in a grid network, determining available compute devices for installation and execution of an application, the application requiring a specific operating system.  The method also includes, in response to determining that there are no available compute devices having the specific operating system, sending a request to install the specific operating system and a grid manager through link to a management system.   [0011] discloses dynamically configuring resources with a particular operating system in a grid environment.  [0024] discloses the requirements are for a resource to run a particular operating system.  For example, the resource requirements can include a resource running the windows operating system.  However, computer devices run a version of the Unix operating system.  [0025] the grid manager uses API to request that the computer manager system install the required operating system with grid manager software on the computer device.  Also see [Fig. 1] [0018-0019] [Fig. 3] [0037].); and a second indication from a second resource manager associated with the second operating system that the computing node is active (e.g. Gebhart; [Abstract] [0005-0010] discloses, after installing the specific operating system on one of a plurality of compute devices, installing the application in the one of a plurality of compute devices controlled by the management system and executing the application in the one of a plurality of compute devices.  [0025] discloses the grid manager 152 uses the API to request that the computer management system install the required operating system and a grid manager 164.  Subsequently, the grid manager 164 can install a new software component on the computer device 22, the computer device 22 having the required operating system.  The grid manager then can start the new software component on the computer device 22.  [0037] discloses the grid manager 312 uses the API to install the particular operating system with grid manager software on the computer device 22 and command the computer device 22 to re-boot.  Upon initialization, the computer device 22 runs a grid manager 324 with an inferior relation to the grid manager 312.  Subsequently, the grid manager 324 installs a software component on the computer device 22.). 
Gebhart does not expressly disclose resolve a conflict based on receiving a first indication from a first resource manager associated with the first operating system that the computing node is down and a second indication from a second resource manager associated with the second operating system that the computing node is active by ignoring the first indication, wherein the conflict is resolved by the apparatus, and wherein the apparatus is separate from the first and second resource managers.
However, Biran discloses receiving a first indication from a first resource manager associated with the first operating system that the computing node is down (e.g. Biran; [Fig. 2] [0018-0019] discloses the provisioning and operational states of the server.  The servers are moved to and from the active state in the application service and a free pool depending on the workload experienced by the servers.  The servers in the free pool are inactive in the particular application service under consideration.  Transitioning the servers between the active state and the free pool based on various criteria.  [0032] [Fig. 3] discloses after workload and topology is determined, determining whether a transition of any server is required.  The servers in the application service are moved out of the application service and into the free pool and then the servers are moved from the free pool back into the active state for application service.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of pooling operation comprising transitioning the servers between the active state and the free pool as taught by Biran into Gebhart because it allows taking appropriate action to maintain required topology to meet the demands of heavily loaded internet application services by quickly provisioning serves while reducing the power consumed by a clusters of servers (see Biran; [0001-0002] [0005-0006]).
The combination of Gebhart and Biran does not expressly disclose resolve a conflict based on receiving a first indication from a first resource manager associated with the first operating system that the computing node is down and a second indication from a second resource manager associated with the second operating system that the computing node is active by ignoring the first indication, wherein the conflict is resolved by the apparatus, and wherein the apparatus is separate from the first and second resource managers.
However, Kiss discloses resolve a conflict based on receiving a first indication from a first resource manager associated with the first operating system that the computing node is down and a second indication from a second resource manager associated with the second operating system that the computing node is active by ignoring the first indication, wherein the conflict is resolved by the apparatus, and wherein the apparatus is separate from the first and second resource managers (e.g. Kiss; [0007-009] discloses when both the PoC client and the PoC server are reporting presence status to a presence server, it is possible that conflicting information may be reported to the presence server.  Kiss provides means for avoiding the reporting of conflicting presence information to a server.  Also see [0045].).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of determining conflicting information on reporting presence status from two different entities as taught by Kiss into Gebhart and Biran because it allows taking appropriate reconcile action such that reporting of conflicting presence status information that results in unnecessary and redundant network traffic may be avoided   (see Kiss; [0007-0009]).

As per claim 22, the combination of Gebhart, Biran and Kiss discloses The apparatus of claim 21 [See rejection to claim 21 above], wherein the instructions when executed further cause the processor to instruct the computing node to consume resources associated with the second operating system (e.g. Gebhart; [Abstract] [0005-0010] discloses, after installing the specific operating system on one of a plurality of compute devices, installing the application in the one of a plurality of compute devices controlled by the management system and executing the application in the one of a plurality of compute devices.  [0025] discloses the grid manager 152 uses the API to request that the computer management system install the required operating system and a grid manager 164.  Subsequently, the grid manager 164 can install a new software component on the computer device 22, the computer device 22 having the required operating system.  The grid manager then can start the new software component on the computer device 22.  [0037] discloses the grid manager 312 uses the API to install the particular operating system with grid manager software on the computer device 22 and command the computer device 22 to re-boot.  Upon initialization, the computer device 22 runs a grid manager 324 with an inferior relation to the grid manager 312.  Subsequently, the grid manager 324 installs a software component on the computer device 22.  Thus, the computer device 22 is enabled to consume the application/software components installed with the specific operating system.).

As per claim 23, the combination of Gebhart, Biran and Kiss discloses The apparatus of claim 21 [See rejection to claim 21 above], wherein the instructions when executed further cause the processor to allocate resources associated with the second operating system to the computing node (e.g. Gebhart; [Abstract] [0005] [0007] [0009] discloses linking the one of a plurality of compute devices to the grid network after installing a specific operating system.  [0037] discloses the grid manager 312 uses the API to install the particular operating system with grid manager software on the computer device 22 and command the computer device 22 to re-boot.  Upon initialization, the computer device 22 runs a grid manager 324 with an inferior relation to the grid manager 312.  Subsequently, the grid manager 312 matches the requirements against known resources by sending the requirements for computational resources with the particular operating system to the grid manager 322.).

As per claim 24, the combination of Gebhart, Biran and Kiss discloses The apparatus of claim 21 [See rejection to claim 21 above], wherein the instructions when executed further cause the processor to identify attributes to provision the computing node with an operating system different from the second operating system (e.g. Gebhart; [0024] discloses the requirements are for a resource to run a particular operating system.  For example, the resource requirements can include a resource running windows operating system.  If all of the available computing devices are running a version of the Unix operating system, one of the computing device can be selected to install Windows operating system are per resource requirements and the selected computing system can be rebooted.  [Abstract] [0005, 0007, 0009] discloses identifying a specific operating system requirements for the application.  In response to determining that there are no available computing device having the specific operating system, sending a request to install the specific operating system to a management system.  Also see [0019] [0025] [0037].).

As per claim 28, the combination of Gebhart, Biran and Kiss discloses The apparatus of claim 21 [See rejection to claim 21 above], wherein the instructions when executed further cause the processor to receive a first signal from the first resource manager that indicates a status of the computing node (e.g. Biran; [Fig. 2] [0018-0019] discloses the provisioning and operational states of the server.  The servers are moved to and from the active state in the application service and a free pool depending on the workload experienced by the servers.  The servers in the free pool are inactive in the particular application service under consideration.  Transitioning the servers between the active state and the free pool based on various criteria.  [0032] [Fig. 3] discloses after workload and topology is determined, determining whether a transition of any server is required.  The servers in the application service are moved out of the application service and into the free pool and then the servers are moved from the free pool back into the active state for application service.).

As per claim 29, this is a method claim having similar limitations as cited in apparatus claim 21.  Thus, claim 29 is also rejected under the same rationale as cited in the rejection of rejected claim 21.

As per claims 30-32, these are method claims having similar limitations as cited in apparatus claims 21 and 28.  Thus, claims 30-32 are also rejected under the same rationale as cited in the rejection of rejected claims 21 and 28.

As per claim 33, the combination of Gebhart, Biran and Kiss discloses The method of claim 30 [See rejection to claim 30 above], wherein the first signal from the first resource manager comprises a state, an attribute, a policy, or a constraint (e.g. Gebhart; [Fig. 4 and related description] [0036-0037] discloses process (400) configures (428) the resource to meet the requirements such as running a particular operating system.  The grid manager installs the particular operating system on the computing device and commands the computer device to re-boot.  After configuring the computer device with the particular operating system, the process 400 again matches requirements against known resources (426) and the grid manager (408) responds to the query by sending a list that includes the computer device configured with the particular operating system.  Subsequently, the reconfigured computer device is reserved for the application.  Biran; [Fig. 2] [0018-0019] discloses maintaining and providing operational states of the server, and determining whether a transition of any server is required. Kiss; [0007-0009] discloses reporting presence status of a server.).

As per claim 34, the combination of Gebhart, Biran and Kiss discloses The method of claim 30 [See rejection to claim 30 above], further comprising processing a second signal from the second resource manager (e.g. Gebhart; [Abstract] [0005-0010] discloses, after installing the specific operating system on one of a plurality of compute devices, installing the application in the one of a plurality of compute devices controlled by the management system and executing the application in the one of a plurality of compute devices.  [0025] discloses the grid manager 152 uses the API to request that the computer management system install the required operating system and a grid manager 164.  Subsequently, the grid manager 164 can install a new software component on the computer device 22, the computer device 22 having the required operating system.  The grid manager then can start the new software component on the computer device 22.  [0037] discloses the grid manager 312 uses the API to install the particular operating system with grid manager software on the computer device 22 and command the computer device 22 to re-boot.  Upon initialization, the computer device 22 runs a grid manager 324 with an inferior relation to the grid manager 312.  Subsequently, the grid manager 324 installs a software component on the computer device 22.).

As per claim 35, the combination of Gebhart, Biran and Kiss discloses The method of claim 34 [See rejection to claim 34 above], further comprising instructing, in response to processing the second signal from the second resource manager, the computing node to consume resources associated with the second operating system (e.g. Gebhart; [Abstract] [0005-0010] discloses, after installing the specific operating system on one of a plurality of compute devices, installing the application in the one of a plurality of compute devices controlled by the management system and executing the application in the one of a plurality of compute devices.  [0025] discloses the grid manager 152 uses the API to request that the computer management system install the required operating system and a grid manager 164.  Subsequently, the grid manager 164 can install a new software component on the computer device 22, the computer device 22 having the required operating system.  The grid manager then can start the new software component on the computer device 22.  [0037] discloses the grid manager 312 uses the API to install the particular operating system with grid manager software on the computer device 22 and command the computer device 22 to re-boot.  Upon initialization, the computer device 22 runs a grid manager 324 with an inferior relation to the grid manager 312.  Subsequently, the grid manager 324 installs a software component on the computer device 22.  Thus, the computer device 22 is enabled to consume the application/software components installed with the specific operating system.).

As per claims 36-37, these are medium claims having similar limitations as cited in apparatus claim 21.  Thus, claims 36-37 are also rejected under the same rationale as cited in the rejection of rejected claim 21.

As per claim 38, this is a medium claim having similar limitations as cited in apparatus claim 23.  Thus, claim 38 is also rejected under the same rationale as cited in the rejection of rejected claim 23.

As per claim 39, the combination of Gebhart, Biran and Kiss discloses The non-transitory computer-readable storage medium of claim 36 [See rejection to claim 36 above], further comprising instructions that, upon execution by the computing device, causes the computing device to allocating data regarding status of the computing node (e.g. Gebhart; [Fig. 4 and related description] [0036-0037] discloses process (400) configures (428) the resource to meet the requirements such as running a particular operating system.  The grid manager installs the particular operating system on the computing device and commands the computer device to re-boot.  After configuring the computer device with the particular operating system, the process 400 again matches requirements against known resources (426) and the grid manager (408) responds to the query by sending a list that includes the computer device configured with the particular operating system.  Subsequently, the reconfigured computer device is reserved for the application. Biran; [Fig. 2] [0018-0019] discloses the provisioning and operational states of the server.  The servers are moved to and from the active state in the application service and a free pool depending on the workload experienced by the servers.  The servers in the free pool are inactive in the particular application service under consideration.  Transitioning the servers between the active state and the free pool based on various criteria.  [0032] [Fig. 3] discloses after workload and topology is determined, determining whether a transition of any server is required.  The servers in the application service are moved out of the application service and into the free pool and then the servers are moved from the free pool back into the active state for application service.  Kiss; [0007-0009] discloses reporting presence status of a server.).

As per claim 40, the combination of Gebhart, Biran and Kiss discloses The non-transitory computer-readable storage medium of claim 39 [See rejection to claim 39 above], wherein the data is allocated to a latency pool (e.g. Biran; [Fig. 2] [0018-0019] discloses the provisioning and operational states of the server.  The servers are moved to and from the active state in the application service and a free pool depending on the workload experienced by the servers.  The servers in the free pool are inactive in the particular application service under consideration.  Transitioning the servers between the active state and the free pool based on various criteria.  [0032] [Fig. 3] discloses after workload and topology is determined, determining whether a transition of any server is required.  The servers in the application service are moved out of the application service and into the free pool and then the servers are moved from the free pool back into the active state for application service.).

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebhart in view of Biran and Kiss and further in view of Kozaki et al. (US 5,828,888) (hereinafter Kozaki).

As per claim 25, the combination of Gebhart, Biran and Kiss discloses The apparatus of claim 21 [See rejection to claim 21 above], but does not expressly disclose wherein the instructions when executed further cause the processor to generate a list of possible versions of a resource.
However, Kozaki discloses wherein the instructions when executed further cause the processor to generate a list of possible versions of a resource (e.g. Kozaki; [Abstract] [Col. 1, lines 60-67] [Col. 2, lines 1-13] discloses OS management table for mapping unique addresses of the network computers to respective versions of operating system.  A list of the OS versions is retrieved from the management table to allow user at a source computer to select one of the versions, and a request is sent to the master computer.  [Fig. 1, (20)] discloses list of possible OS versions.  [Fig. 4, (104)] discloses displaying list of OS versions.  Also see [Col. 3, lines 49-67]).
 -23- 4810-3765-1013.1 Atty. Dkt. No.: 104985-0679  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of generating a list of the OS versions as taught by Kozaki into Gebhart because it would allow displaying generated list to the user of the source computer for selection of desired OS version (see Kozaki; [Col. 2, lines 1-13]).

As per claim 26, the combination of Gebhart, Biran, Kiss and Kozaki discloses The apparatus of claim 25 [See rejection to claim 25 above], Kozaki further discloses wherein the instructions when executed further cause the processor to generate at least one list of attribute pools (e.g. Kozaki; [Abstract] [Col. 1, lines 60-65] [Col. 2, lines 52-59] discloses an operating system management table for mapping unique addresses of the network computers to respective versions of an operating system and a status table for mapping unique addresses to respective busy/idle states of computers.  [Fig. 1, (20)] discloses list of computer addresses with respective OS version. [Col. 3, lines 40-49] discloses storing list of unique network addresses of host computer with the version number of respective operating system used by the computer. Also see [Fig. 5A].).

As per claim 27, the combination of Gebhart, Biran, Kiss and Kozaki discloses The apparatus of claim 26 [See rejection to claim 26 above], wherein the at least one list of attribute pools is accessible when the computing node is provisioned with the second operating system (e.g. Gebhart; [Fig. 4 and related description] [0036-0037] discloses process (400) configures (428) the resource to meet the requirements such as running a particular operating system.  The grid manager installs the particular operating system on the computing device and commands the computer device to re-boot.  After configuring the computer device with the particular operating system, the process 400 again matches requirements against known resources (426) and the grid manager (408) responds to the query by sending a list that includes the computer device configured with the particular operating system.  Subsequently, the reconfigured computer device is reserved for the application.  Kozaki; [Abstract] [Col. 1, lines 60-65] [Col. 2, lines 52-59] discloses an operating system management table for mapping unique addresses of the network computers to respective versions of an operating system and a status table for mapping unique addresses to respective busy/idle states of computers.  [Col. 2, lines 28-31] discloses searching for the remote computers in which the selected operating system is installed using unique addresses of the network computers.  [Fig. 5A] discloses utilizing list of unique addresses of the network computers to identify remote computers in which the requested operating system is installed.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


September 30, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196